Citation Nr: 0815497	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1970 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the veteran failed to appear at a hearing 
before a Veterans Law Judge.  The veteran has not offered an 
explanation for his absence or has requested that his hearing 
be rescheduled.  Accordingly, the Board will proceed as if he 
has withdrawn his request for a hearing.  38 C.F.R. 
§ 20.704(d).  

The claim of service connection for degenerative disc disease 
of the lumbosacral spine is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


REMAND 

The service medical records disclose that in February 1971 it 
was noted that the veteran had been recently hospitalized for 
group C meningococcal meningitis.  In April 1971, the veteran 
complained of nonradiating low back pain.  History included 
meniningitis with lumbar puncture.  There was no evidence of 
orthopedic or neurological disease. 

After service, VA records disclose that in March 1975 the 
veteran complained of chronic low back pain since having had 
meniningitis in 1971.  X-rays revealed degenerative disc 
disease at L5-S1.  In May 1981, the veteran again complained 
of chronic low back pain since having had meniningitis in 
1971.  X-rays of the lumbar spine were normal.  

In May 2001, it was noted that the veteran had had chronic 
low back pain since having had spinal meningitis in the early 
1970s.  X-rays revealed decreased L5-S1 disc space, and the 
impression was degenerative disc disease at L5-S1. In July 
2004, an electromyogram of the right lower extremity was 
normal. 

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a VA 
medical examination and medical opinion are necessary to 
decide the claim.  Accordingly, the case is REMANDED for the 
following action:

1. Request the inpatient records from 
the Madigan General Hospital at Fort 
Lewis, Washington, for February and 
March 1971 for treatment of meningitis. 

2. Schedule the veteran for a VA 
examination by a neurologist to 
determine whether is it at least as 
likely as not that degenerative disc 
disease of the lumbosacral spine was 
caused by group C meningococcal 
meningitis or by a lumbar puncture for 
meningitis in February 1971 during 
service.  The claims folder must be 
made available to the examiner.  

In formulating the opinion, the 
neurologist is asked to consider the 
follow facts:  

The service medical records disclose 
that in February 1971 it was noted that 
the veteran had been recently 
hospitalized for group C meningococcal 
meningitis.  In April 1971, the veteran 
complained of nonradiating low back 
pain.  History included meniningitis 
with lumbar puncture.  There was no 
evidence of orthopedic or neurological 
disease. 



After service, VA records disclose that 
in March 1975 the veteran complained of 
chronic low back pain since having had 
meniningitis in 1971.  X-rays revealed 
degenerative disc disease at L5-S1.  In 
May 1981, the veteran again complained 
of chronic low back pain since having 
had meniningitis in 1971.  X-rays of 
the lumbar spine were normal.  In May 
2001, X-rays revealed decreased L5-S1 
disc space, and the impression was 
degenerative disc disease at L5-S1. 
In July 2004, an electromyogram of the 
right lower extremity was normal. 

The examiner is asked to comment on the 
clinical significance that X-rays were 
read as showing degenerative disc 
disease at L5-S1 in 1975, but not in 
1981, and degenerative disc disease at 
L5-S1 was next documented in 2001. 

Also, in formulating the opinion, the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of one conclusion as 
to find against the same conclusion. 

3. After the above development has been 
completed, adjudicate the claim.  If 
the determination remains adverse to 
the veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


